DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thrust generation lines must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear at which point during flight the pitch propeller provides substantially vertical thrust. 
Claim 9 recites the limitation "each pair of butterfly flaps" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 9 will be interpreted as being dependent on claim 8.
The term “primarily responsible” in claim 10 is a relative term which renders the claim indefinite. The term “primarily responsible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what "primarily" means in this context. It is not clear if these components are "primarily" used as in the majority of function is used for the specified purpose or if the components are "primarily" used for the specified function more than other components .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Melkuti (US 5454531) in view of Eshkenazy (US 20160236775), Orol (US 20180335372), and Goodson (US 3454238).

Regarding claim 1, Melkuti teaches an aircraft, which is capable of vertical takeoff and landing (column 1, lines 41-49), comprising: 
a fuselage (#16); 
a main wing (#22) coupled to a middle section of the fuselage (Fig. 1); 
right propeller (#32) coupled to a right side of the main wing (Fig. 2); 
left propeller (#30) coupled to a left side of the main wing (Fig. 2); 
wherein the right and left propellers are angled with respect to the fuselage (#30/#32 within #22 which is shown in Fig. 4 to be angled with respect to the fuselage #16) to provide thrust-generation lines (Arrows in Figs 3 and 4), which are similarly angled with respect to the fuselage (Fig. 4, angled directly down associated with the propellers in #22), which enables (column 6, lines 2-20, Melkuti expressly teaches operating the propellers to cause a pitch up, which indicates that the propeller is capable of operation such that it can pitch down as well) the aircraft to pitch up to a vertical-takeoff mode (Fig. 4) and pitch down a horizontal-cruising mode (Fig. 3); and 
wherein when the aircraft is pitched up, the front end of the fuselage sits higher than a rear end of the fuselage (Fig. 4); and 
Melkuti does not appear to teach associated motors for each of the right and left propellers. However, having individual motors for each propeller is well known in the art.  Eshkenazy teaches right and left motors ([0020]) with associated propellers (for #24 in front, for example). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Melkuti with the motors with associated propellers of Eshkenazy. Doing so would allow for making rapid adjustments in torque and thrust for each rotor to control flight characteristics (Eshkenazy: [0028]). 
Melkuti does not appear to teach a probe-deployment mechanism located at a front end of the fuselage, wherein the probe-deployment mechanism is configured to deploy a sample-gathering probe. Orol teaches a probe-deployment mechanism (#110) located at a front end of the fuselage (Fig. 1), wherein the probe-deployment mechanism is configured to deploy ([0039]) a sample-gathering probe (#120). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Melkuti with the probe system of Orol. Doing so would allow the aircraft to take agricultural samples from a distance, so as to minimize disturbances of the environment by the aircraft. The addition of the to allow the probe-deployment mechanism to extend higher than the aircraft fuselage while in the configuration of Fig. 4 in Melkuti. 
Melkuti does not appear to teach a pitch motor and associated pitch propeller located at the rear end of the fuselage, wherein the pitch propeller is angled to provide substantially vertical thrust to control a pitch of the fuselage. Goodson teaches a pitch motor (#39; pitch control, column 7, lines 17-19) and associated pitch propeller (#44) located at the rear end of the fuselage (Fig. 5), wherein the pitch propeller is angled to provide substantially vertical thrust to control a pitch of the fuselage (downward arrows near #44 in Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Melkuti with the pitch motor and propeller of Goodson. Doing so would provide a way of adjusting the pitch by coordinating differential thrusts between the forward central propeller of Melkuti and the rearward central propeller of Goodson (Goodson: column 7, 17-19).

Regarding claim 2, Melkuti, as modified, teaches the aircraft of claim 1. Orol further teaches wherein the probe-deployment mechanism includes an extendable boom (#114), which extends the sample-gathering probe away from the aircraft (Fig. 1).

Regarding claim 6, Melkuti teaches the aircraft of claim 1, further comprising: a right propeller-thrust-governing system (PTGS) located in proximity to the right propeller (#33, Fig. 2); and a left PTGS located in proximity to the left propeller (#31, Fig. 2); wherein the right and left PTGSs are adjustable to reduce and/or redirect thrust from the associated right and left propellers (column 4, lines 41-59).

Regarding claim 7, Melkuti teaches the aircraft of claim 6, wherein by reducing and/or redirecting thrust from the left and right propellers (column 3, lines 23-24), the left and right PTGSs control a roll-axis rotation (column 5, line 34-column 6, line 15) and a yaw-axis rotation for the aircraft (column 6, lines 2-10).

Regarding claim 8, Melkuti teaches the aircraft of claim 6, wherein each PTGS comprises a pair of adjustable butterfly flaps (louvers #31/#33, two of them complete a pair) located in an airflow of an associated propeller (column 3, lines 23-29).

Regarding claim 9, Melkuti teaches the aircraft of claim 7, wherein each pair of butterfly flaps includes: a front-facing flap (forwardmost louver of the set), which faces a front of the aircraft (angled such that the bulk of the front face is facing the fore of the aircraft; Fig. 7, #72 on #66 for example); and a rear-facing flap (rearmost louver of the set), which faces a rear of the aircraft (angled such that the bulk of the rear face is facing the aft direction of the aircraft; Fig. 7, #72 on #68, for example).

Regarding claim 10, Melkuti, as modified, teaches the aircraft of claim 1, wherein the left motor, the right motor and the pitch motor comprise a tri-motor system (as modified, with the right and left motors from Melkuti and the third motor from Goodson), wherein the left and right motors are primarily responsible for generating thrust and controlling roll-axis and yaw-axis rotations for the aircraft (Melkuti: column 5, line 34-column 6, line 15, location on the wings gives more control of roll and yaw axis), and wherein the pitch motor is primarily responsible for controlling a pitch-axis rotation for the aircraft (Goodson: column 7, 17-19, propeller is on the longitudinal axis so the function is primarily for pitch control).

Regarding claim 11, Melkuti teaches the aircraft of claim 1, wherein the right and left propellers are fixedly attached to the main wing so that the angles of the right and left propellers cannot change with respect to the fuselage (column 3, lines 59-61).

Regarding claim 12, Melkuti, as modified, teaches the aircraft of claim 1. Melkuti, as modified, does not appear to teach the pitch motor as a variable speed motor. Eshkenazy teaches use of variable speed motors ([0028]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Melkuti to include a variable speed motor for the pitch motor, doing so would allow the aircraft to perform various rapid adjustments in torque and thrust for the rotor to control flight characteristics (Eshkenazy: [0028]).

Regarding claim 13, Melkuti, as modified, teaches the aircraft of claim 1. Melkuti is silent to if the vehicle requires a pilot. However, it is well known in the art to use unmanned aerial vehicles, such as in Orol. Use of the aircraft as an unmanned aerial vehicle would have been obvious to one of ordinary skill in the art before the effective filing date. Doing so would prevent unnecessary risk for human pilots. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Melkuti (US 5454531) in view of Eshkenazy (US 20160236775), Orol (US 20180335372), and Goodson (US 3454238) as applied to claim 1 above, and further in view of Ramasamy (US 10526633).

Regarding claim 3, Melkuti, as modified, teaches the aircraft of claim 1. Melkuti does not appear to specifically disclose a sample gathering probe for sampling VOCs, however Orol does disclose the use of aircraft for taking samples to monitor plant health ([0001]), including sampling air ([0010, 0078]), such as for specific pollutants ([0079]). Ramasamy teaches wherein a sensor is configured to sample and detect volatile organic compounds (VOCs) to monitor the condition of plants (column 2, lines 14-20).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Melkuti, as previously modified, to include the functionality of sampling VOCs as in Ramasamy. Doing so would allow the aircraft to monitor plant health by monitoring VOC levels and detect infection of plants early without the need for outside experts (Ramasamy: column 10, lines 51-63). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Melkuti (US 5454531) in view of Eshkenazy (US 20160236775), Orol (US 20180335372), and Goodson (US 3454238) as applied to claim 1 above, and further in view of Paduano (US 20150336663).

Regarding claim 4, Melkuti teaches the aircraft of claim 1. Melkuti does not appear to disclose wherein the aircraft further comprises one or more landing supports, which support the aircraft after a vertical landing so that the front end of the fuselage sits higher than the rear end of the fuselage, which facilitates extending the sample-gathering probe above and away from the aircraft. Paduano teaches the aircraft further comprises one or more landing supports (#304), which support the aircraft after a vertical landing so that the front end of the fuselage sits higher than the rear end of the fuselage (Fig. 3a), which facilitates extending the sample-gathering probe above and away from the aircraft (probe, as modified extends from the front of the aircraft, which is tilting up as in Paduano). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Melkuti to include the landing gear of Paduano. Doing so would allow the aircraft to land in the position desired for vertical takeoff, as shown in Melkuti Figure 4, simplifying the takeoff process.

Regarding claim 5, Melkuti teaches the aircraft of 4, wherein the one or more landing supports include the following three landing supports: a right leg extending from the middle section of the fuselage (#304 from #306, #302, to fuselage midsection, Fig. 3a); a left leg extending from the middle section of the fuselage (#304 from #306, #302, to fuselage midsection, Fig. 3a); and a tail support extending from the rear end of the fuselage (#312; Fig. 3a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dahlstrom (US 20150274294) shows a UAV having an extendable boom mounted to the front of the UAV.
Chiang (US 20180346112) and Villa (US 20190337614) show a rear propeller mounted on the tail to provide pitch control for the aircraft.
Piasecki (US 4071207) and Atmur (US 7374130) show fixed propellers which are angled relative to the fuselage. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647